DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/323,852 filed on May 18, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 8 there is insufficient antecedent basis for the limitation “the uniqueness of the identification data”.
	In claim 11 the use of slash “/” in claim makes the claim appear to be vague, because it is not clear what is meant by “obtaining/measuring”, thereby renders the claim indefinite. 


In claim 13 the use of slash “/” in claim makes the claim appear to be vague, because it is not clear what is meant by “standard/pre-set”. Furthermore, the term “standard” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, thereby renders the claim indefinite.  

In claim 15 the use of slash “/” in claim makes the claim appear to be vague, because it is not clear what is meant by  “sensors/camera”, thereby renders the claim indefinite. 

Claim 16 recites “if the second vehicle is out of sight.” The claim does not define what the second vehicle is out of sight from? Thereby renders the claim indefinite.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4-7, 9, 14, 18, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kun et al. (CN 105023429 B).

Regarding claim 1, Kun discloses a method for supporting a user of a first vehicle to follow a second vehicle, comprising the steps of: obtaining a picture, by a camera, of at least a part of a surrounding of the first vehicle (Page 4: the image in front of camera can be obtained in real time using the default camera of this car), detecting vehicles in the obtained picture. Page 5: When matching target vehicle in this front side image, i.e., camera detects target vehicle), displaying a representation of the detected vehicles on a user interface to the user, obtaining input from the user from the user interface of which of the detected vehicles that is the second vehicle and that the user would like to follow (Page 5:  The driver and crew of car can choose the image of target vehicle on a display screen, for example, driver and crew can pass through touch display screen Or button chooses the image of target vehicle), obtaining, via the camera, at least one identification data of the second vehicle (Page 5: Step S203, gathers and extracts the characteristic information of target vehicle…taillight, bumper moulding and the color characteristic of the target vehicle first to being extracted ), tracking the position of the second vehicle (Page 7: Step S303, obtains target vehicle positional information….For example, global positioning system (Global can be passed through Positioning System, GPS) target vehicle positional information is obtained), and transmitting the position of the second vehicle to a navigation system of the first vehicle (Page 7: Step S304, target vehicle is tracked according to target vehicle positional information... The real-time position information of target vehicle is sent to this car by network communication module, this vehicle controller obtains the reality of target vehicle When positional information, so as to track target vehicle).

	Regarding claim 2,  Kun discloses the method according to claim 1, wherein the step of tracking is at least based on identifying the second vehicle from the at least one detected vehicles based on identification data of the second vehicle (Page 5: Step S204, target vehicle is tracked using camera…2) this vehicle controller reads the target vehicle characteristic information stored in EEPROM, by this front side image got In vehicle-to-target vehicle characteristic information carry out characteristic matching…When matching target vehicle in this front side image, i.e., camera detects target vehicle), and assigning, to the second vehicle, at least one tracking metric determined by the camera (Page 2: it is described to be tracked according to the target vehicle positional information after the target vehicle…It is less than pre-determined distance value with the distance between the target vehicle, and less than preset value When duration is more than the second preset duration, the target vehicle is tracked using the camera).

Regarding claim 4, Kun discloses the method according to claim 2, wherein the tracking metrics is further determined based on input from one or more sensors of the first vehicle (Page 6: when tracking target vehicle using camera, target can be obtained by camera The information such as relative distance).

(Page 6: when tracking target vehicle using camera, target can be obtained by camera The information such as relative distance).

	Regarding claim 6, Kun further discloses the method according to claim 1, comprising the step of inserting the position of the second vehicle as a destination for the navigation system of the first vehicle to guide the first vehicle towards (Page 2: The target vehicle positional information is obtained, and according to the target vehicle Positional information tracks the target vehicle).
	Regarding claim 7, Kun further discloses the method according to claim 1, wherein the step of obtaining comprise obtaining further identification data of the second vehicle during the tracking of the second vehicle (Page 5: Step S203, gathers and extracts the characteristic information of target vehicle. In an embodiment of the present invention, can be by default image characteristics extraction algorithm to selected target vehicle image Carry out feature extraction. The characteristic information of target vehicle can include the information such as profile, the color of vehicle, the license number of vehicle).
	Regarding claim 9, Kun further discloses the method according to claim 1, further comprising the step of comparing the obtained identification data of the second vehicle to identification data of a number of pre stored vehicle models, to identify a vehicle model of the second vehicle (Page 5: Step S203, gathers and extracts the characteristic information of target vehicle. In an embodiment of the present invention, can be by default image characteristics extraction algorithm to selected target vehicle image Carry out feature extraction. The characteristic information of target vehicle can include the information such as profile, the color of vehicle, the license number of vehicle. Page 4: Step S101, selection target vehicle gathers and extracted the tracking information of the target vehicle…, the mode selection target car such as by receiving the vehicle model being manually entered, license number).
Regarding claim 14, Kun further discloses the method according to claim 1, wherein the obtaining of identification data of the second vehicle comprise obtaining one or more parameters of the colour, the brand, the logo, the number plate, the height, the width, a wifi-network signal, a sticker, a company logo, a roof box and the lights (Page 5: Step S203, gathers and extracts the characteristic information of target vehicle. In an embodiment of the present invention, can be by default image characteristics extraction algorithm to selected target vehicle image Carry out feature extraction.The characteristic information of target vehicle can include the information such as profile, the color of vehicle, the license number of vehicle).
Regarding claim 18, Kun further discloses the method according to claim 1, further comprising displaying the position of the second vehicle on a user interface of the navigation system as a default path (Page 5: Step S204, target vehicle is tracked using camera…3) matching result is shown on a display screen. When matching target vehicle in this front side image, i.e., camera detects target vehicle, can be in display Target vehicle tracking).
Claim 19 is drawn to a system claim and recites the limitation analogous to claim 1. Thus, claim 19 is rejected due to similar reasons set forth above with respect to claim 1. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al. (CN 105023429 B) in view of Karaoguz et al. (Pub. No. US 2012/0050477 A1).

Regarding claim 3, Kun discloses the method according to claim 2, wherein the step of assigning at least one tracking metric comprise obtaining two or more pictures of the at least part of the surrounding of the first vehicle (Page 4: a target vehicle tracking using video file. Note that it is a common knowledge that a video includes multiple images) and identifying the position of the second vehicle based on identifying the (Page 5: Step S203, gathers and extracts the characteristic information of target vehicle…taillight, bumper moulding and the color characteristic of the target vehicle first to being extracted )
Kun does not disclose determine the tracking metrics based on the position of the second vehicle in the two or more pictures.
However, Karaoguz discloses determine the tracking metrics based on the position of the second vehicle in the two or more pictures (¶0037: The object recognition may be used to recognize, and therefore identify an object such as a person or a car in the scene 210. .. The object tracking may be used to determine the location of an object such as a person or a car in the video image, possibly with regard to an external reference grid or point. The motion detection may be used to determine the presence of relevant motion of an object such as the object 201 in the scene 210). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kun by utilizing determine the tracking metrics based on the position of the second vehicle in the two or more pictures, as taught by  Karaoguz for tracking the location of the vehicle (Karaoguz: ¶0037). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al. (CN 105023429 B) in view of Haden et al. (Pub. No. US 2015/0125042 A1). 

Regarding claim 8, Kun does not explicitly disclose wherein the identification data is assigned a confidence level score based on the uniqueness of the identification data.
(¶0027:  Table 1VehicleInfo, a routine that takes a vehicle image as an input and returns the make, model, year, and color of the vehicle…Match, a routine that takes a rule and Vehicle information as an input and returns a confidence value of the degree of matching between both inputs).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kun by utilizing wherein the identification data is assigned a confidence level score based on the uniqueness of the identification data, as taught by Haden, for determining the location of the vehicle (Haden: ¶0004). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al. (CN 105023429 B) in view of Pederson (Pub. No. US 2014/0270383 A1). 
Regarding claim 10, Kun does not explicitly disclose wherein the tracking of the second vehicle is further based on identification data of a pre stored vehicle model if the step of comparing identify a matching vehicle.
However, Pederson discloses wherein the tracking of the second vehicle is further based on identification data of a pre stored vehicle model if the step of comparing identify a matching vehicle (¶0018: the identification and searching of vehicle license plates to identify and compare recorded optical images against previously stored data representative of the make, model, type, and description of the vehicle to verify the accuracy of the observed images as compared to the pre-stored data).
. 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al. (CN 105023429 B) in view of Wang et al. (TW 200948648 A).

Regarding claim 11, Kun does not explicitly disclose wherein the obtaining of identification data comprise obtaining/measuring an angle between two parts of the second vehicle.
However, Wang discloses wherein the obtaining of identification data comprise obtaining/measuring an angle between two parts of the second vehicle (Figs. 1-2: “θ”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kun by utilizing wherein the obtaining of identification data comprise obtaining/measuring an angle between two parts of the second vehicle, as taught by Wang for determining a distance between two vehicles (Wang: abstract).

Regarding claim 12, Kun in view of Wang discloses the  method according to claim 11. Wang further discloses  wherein the two parts are corresponding parts of the second vehicle that is present/positioned on two opposite sides, two symmetrically arranged parts or two arbitrary parts of the second vehicle ( Figs. 1-2, abstract, left and right taillights of the second vehicle).The motivation statement set forth above with respect to claim 11 applies here. 

Regarding claim 13, Kun in view of Wang discloses the  method according to claim 11, wherein the tracking of the position of the second vehicle comprise estimating the angle between the two parts based on a standard/pre-set distance between the two parts (Figs. 1-2: abstract, i.e.,  “θ” using left and right taillights width DS). The motivation statement set forth above with respect to claim 11 applies here. 

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488